DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Rejoinder of Restricted Inventions in View of Allowance
01.	Method claims 1-20, 34, and 35 are allowable.
Method claims 34 and 35, previously withdrawn from consideration due to a species restriction requirement, require limitations similar to that of allowable claims 1-20. 
Pursuant to the procedures set forth in M.P.E.P. § 821.04(a), therefore, the Restriction Requirement between species, as set forth in the 9/18/2020 Office Action(s), is hereby withdrawn and claims 34 and 35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.

Examiner's Amendment
02.	An Examiner's Amendment to the record appears below. Should the changes be unacceptable, Applicant may file an amendment under 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if Examiner's amendment, including cancelling of one or more claim, results in a change of the inventorship of the allowed claim(s).
Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
03.	This application is in condition for allowance except for the presence of claim(s) directed to inventions that are not eligible for rejoinder, the non-election of which is without traverse. 
Specifically, claims 21-33, directed to the elected invention (see, e.g., the 10/28/2020 Response), are allowable. 
Claims 21-33 are directed to non-elected inventions, without traverse (see, e.g., the 10/28/2020 Response). 
Claims 21-33 do not share linking claim(s) with allowable 1-20, 33, and 35. Therefore, claims 21-33 are not eligible for rejoinder. See, for example, See M.P.E.P. § 821.02. 

Examiner’s Statement of Reasons for Allowance
04.	Claims 1-20, 34, and 35 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process claims 1 and 34 are allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to process claim 1: forming a trench through a first dielectric layer, a first conductive layer, and a second dielectric layer, the trench exposing a substrate and dividing the first conductive layer into a first portion associated with a first word line driver and a second portion associated with a second word line driver; depositing a conformal material that contacts a first sidewall and a second sidewall of the trench; forming an opening over a contact extending through the substrate by etching a portion of the conformal material; and depositing, into the opening, a chalcogenide material configured to store information in contact with a sidewall and a bottom wall of the opening exposed by the etching, as specifically performed with the recited structures, in the context of the claims. 
With respect to process claim 34: forming a plurality of contacts associated with a plurality of digit lines extending through a substrate; forming a first dielectric layer on the substrate; forming a first conductive layer on the first dielectric layer, the first conductive layer configured as at least one word line plate; forming a second dielectric layer on the first conductive layer; forming at least one trench through the first dielectric layer, the first conductive layer, and the second dielectric layer, the at least one trench dividing the first conductive layer into a first portion associated with a first word line driver and a second portion associated with a second word line driver; depositing a conformal material to contact a first sidewall, a second sidewall, and a bottom wall of each of the plurality of trenches; forming a circular opening in each of the plurality of trenches over a contact of the plurality of contacts by etching a portion of the conformal material; and Page 7 of 18Application. No. 16/402,357PATENT Response dated May 10, 2021 Reply to Office Action dated February 8, 2021 depositing, into the circular opening, a chalcogenide material that contacts surfaces of the first sidewall, the second sidewall, and the bottom wall in each of the plurality of trenches, the chalcogenide material configured to store information, as specifically performed with the recited structures, in the context of the claims. 
Although various prior art references (see, for example, Nardi '5391 and Sills '1638) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations, as performed with the recited structures, in the context of the claims. 
CONCLUSION
05.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814